Citation Nr: 0736143	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-42 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
asbestosis with lung scarring and obstruction.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


9INTRODUCTION

The veteran served on active military service from October 
1947 to November 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2004 and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to an 
evaluation in excess of 10 percent for asbestosis with lung 
scarring and obstruction as well as entitlement to service 
connection for hypertension.

In November 2007, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
case on the Board's docket, pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
asbestosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected asbestosis with lung scarring and 
obstruction is manifested by complaints of shortness of 
breath as well as pulmonary function tests that reveal post-
bronchodilator findings of FEV-1 (Forced Expiratory Volume in 
one second) at 68 percent of predicted; FEV-1/FVC (Forced 
Expiratory Volume in one second to Forced Vital Capacity) at 
79.9 percent; or FVC (Forced Vital Capacity) of 65 percent 
predicted.

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
asbestosis with lung scarring and obstruction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6833-6604 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's increased rating claim was 
received in January 2004.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in January 2004 
and December 2004.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in December 2006.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
pertaining to his service-connected respiratory disability 
have been obtained and associated with his claims file.  He 
has also been provided with multiple VA fee-basis medical 
examinations to assess the current severity of his service-
connected asbestosis.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

In this case, the veteran currently assigned a 10 percent 
rating for his service-connected asbestosis pursuant to 38 
C.F.R. § 4.97, Diagnostic Codes 6833-6604 (2007).  
The hyphenated diagnostic code indicates that asbestosis, 
under Diagnostic Code 6833, is the service-connected 
disorder, and chronic obstructive pulmonary disorder, under 
Diagnostic Code 6604, is a residual condition.  See 38 C.F.R. 
§ 4.27 (2007).

6833 
Asbestosis:

General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 - 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10

6604 Chronic obstructive pulmonary disease:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.
10
0
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)
60
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10

See 38 C.F.R. § 4.97, Diagnostic Codes 6833, 6604 (2007).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

Factual Background 

In a February 2003 rating decision, the RO awarded the 
veteran service connection for asbestosis with lung scarring 
and obstruction based on in-service asbestos exposure.  The 
findings of a March 2002 VA pulmonary function test were 
determined to compare favorably with the assignment of a 10 
percent rating.  

In January 2004, the veteran requested a higher rating.

In an October 2003 VA treatment record, the examiner noted 
findings of weight loss, new respiratory symptoms, and a 
history of asbestosis. 

In February 2004 VA fee-basis examination report, the veteran 
reported that he experienced loss of appetite, orthopnea, and 
shortness of breath after walking two city blocks due to his 
respiratory condition.  The veteran also indicated that the 
condition affects his body weight, as he went from 170 pounds 
to 168 pounds within a 12 month time period, and requires 
antibiotics periodically four times a year, each time lasting 
for a week.  The examiner indicated that there was no 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  It was further noted that the veteran had not 
suffered from an episode of respiratory failure requiring 
respiration assistance from a machine.  Chest X-ray findings 
were noted as no acute pulmonary pathology demonstrated and 
multiple plague-like areas of calcification on the pleural 
surfaces are noted, probably related to asbestosis.  
Pulmonary function testing revealed post-bronchodilator 
findings of FVC at 70 of predicted, FEV-1 at 74 percent of 
predicted, and FEV-1/FVC at 81.5 percent.  The examiner 
listed diagnoses of asbestosis and COPD and indicated that 
the veteran does not have any complications secondary to his 
pulmonary disease.  

In an April 2005 VA fee-basis examination report, the veteran 
reported that he experienced shortness of breath after 
walking one city block due to his respiratory condition.  The 
veteran also indicated that the condition did not affect his 
body weight but requires antibiotics periodically two times a 
year, each time lasting for a week.  The examiner indicated 
that the veteran could not do any physical activities due to 
shortness of breath but noted that the veteran was not 
working when he developed this condition.  It was further 
noted that the veteran had not suffered from an episode of 
respiratory failure requiring respiration assistance from a 
machine.  Chest X-ray findings were noted as multiple areas 
of pleural thickening and calcification, particularly in the 
upper lobes.  Pulmonary function testing revealed post-
bronchodilator findings of FVC at 308 percent of predicted, 
FEV-1 at 376 percent of predicted, and FEV-1/FVC at 95 
percent.  The examiner listed a diagnosis of asbestosis with 
lung scarring and obstruction and indicated that the veteran 
does not have any complications secondary to his pulmonary 
disease.   

Repeated pulmonary function testing dated in April 2005 
revealed post-bronchodilator findings of FVC at 96 percent of 
predicted, FEV-1 at 89 percent of predicted, FEV-1/FVC at 72 
percent, and DLCO at 82 of predicted.  An April 2005 chest CT 
scan with contrast revealed extensive calcific pleural plaque 
formation bilaterally, typical of asbestos exposure.

Additional VA pulmonary function testing dated in April 2005 
revealed findings of FVC at 82 percent of predicted, FEV-1 at 
77 percent of predicted, FEV-1/FVC at 72 percent, and DLCO at 
85 of predicted.  It was indicated that spirometry was 
consistent with small airways disease with lung volumes 
within normal limits but that inhaled bronchodilator 
challenge was not performed.  

A June 2005 VA treatment note included findings from a chest 
CT with contrast.  The examiner listed an impression of chest 
CT revealing extensive calcific pleural plaque formation 
bilaterally, typical of asbestos exposure.  An additional 
October 2006 VA treatment note reflected findings of 
asbestosis and COPD. 

In a September 2006 VA fee-basis examination report, the 
veteran reported that he experiences shortness of breath and 
chronic cough.  The veteran also indicated that he does not 
contract respiratory infections easily.  The examiner 
indicated that the veteran was functionally impaired in that 
he cannot exert himself.  It was further noted that the 
veteran has never had an episode of respiratory failure, 
oxygen therapy, or inhalation therapy.  The examiner 
indicated that there was no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  Chest X-ray 
findings were noted as extensive bilateral calcified pleural 
plaque and calcified diaphragmatic pleura.  Pulmonary 
function testing revealed post-bronchodilator findings of FVC 
at 65 percent of predicted, FEV-1 at 68 percent of predicted, 
and FEV-1/FVC at 79.9 percent.  The examiner listed a 
diagnosis of asbestosis with lung scarring and obstruction.  

Analysis

After a review of the evidence, the Board finds that the 
evidence does support the assignment of an increased 30 
rating, but no higher, for the veteran's asbestosis with lung 
scarring and obstruction.

Based on the consideration of the competent medical evidence 
of record, the Board finds the veteran's service-connected 
asbestosis is presently manifested by FVC at 65 percent of 
predicted, FEV-1 at 68 percent of predicted, and FEV-1/FVC at 
79.9 percent.  Findings dated in February 2004 were likewise 
consistent with the criteria for a 30 percent rating under 
the diagnostic criteria cited above.  Therefore, entitlement 
to a 30 percent rating, but no higher, for asbestosis is 
warranted.

However, competent medical evidence does not demonstrate 
findings that fall within the prescribed ranges for the next-
higher 60 percent evaluation for either asbestosis 
(Diagnostic Code 6833) or chronic obstructive pulmonary 
disease (Diagnostic Code 6604).  Evidence also does not 
demonstrate any findings of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or outpatient oxygen therapy.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  In fact, VA examination reports clearly indicate no 
significant interference with employment as a result of the 
veteran's service-connected respiratory disability, as the 
veteran was retired at the time he was diagnosed with this 
condition.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 30 percent for asbestosis, but no higher, is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  

Information concerning the VCAA was provided to the veteran 
by the RO in correspondence dated in January 2005 and March 
2006.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  The veteran was also informed 
of how disability ratings and effective dates are assigned 
and the type of evidence that impacts those determinations.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The VCAA provision regarding VA's duty to assist, requires 
that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  See 38 C.F.R. § 3.159(c).

The veteran is seeking service connection for hypertension, 
to include as secondary to his service-connected asbestosis.  

Service medical records do not reflect any complaints, 
diagnosis, or treatment of hypertension.  Post-service VA 
treatment records dated in November 1994 and February 1995 
reflect notations of high blood pressure.  A November 1996 VA 
treatment note reflected an assessment of white coat 
hypertension.  VA treatment notes dated in August 2002 and 
January 2004 reflect findings of hypertension. 

In January 2004, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's claims file, interviewed the 
veteran, and conducted an examination.  The examiner listed a 
diagnosis of hypertension.  However, he opined that the 
etiology of the veteran's hypertension was uncertain.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In order to ascertain whether the veteran's service-connected 
asbestosis either causes or aggravates the veteran's claimed 
hypertension, an additional examination is necessary.  The 
appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO should contact the veteran 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for hypertension 
since November 2006.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of the veteran's claimed 
cardiovascular disability of 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following review of the 
claims folder, and an examination of the 
veteran, the physician is requested to 
provide an opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the service-
connected asbestosis either causes 
hypertension or aggravates hypertension 
in this veteran.  If it is determined 
that the veteran's service-connected 
asbestosis has worsened his hypertension, 
the physician should, if possible, 
quantify the degree to which the 
asbestosis has worsened the veteran's 
hypertension beyond its normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state.  Adequate reasons and bases for 
any opinion rendered must be provided. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


